significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug company this letter constitutes notice that a waiver of the minimum_funding_standard for the plan for the plan_year ending date has been granted subject_to the following conditions the company makes the required quarterly contributions to the plan due on date and date for the plan_year ending date in a timely manner and meets the minimum_funding_standard for the plan for the plan_year ending date by date without applying for a waiver of the minimum_funding_standard and the company makes the required quarterly contributions to the plan due on date date date and date for the plan_year ending date in a timely manner and meets the minimum_funding_standard for the plan for the plan_year ending date by date without applying for a waiver of the minimum_funding_standard you agreed to these conditions in letter dated date sent via facsimile one of these conditions is not satisfied the waiver is retroactively null and void if any this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date the company’s primary business is the design sale and manufacture of - from to the company’s sales declined from dollar_figure _ this decline was primarily due to international competition and the effects dollar_figure from the events of date in response to these developments the company reduced employment from to persons in the company’s sales increased to dollar_figure which led to a net profit of dollar_figure to the current financial hardship was brought on by the failure of two new lines of plastic rotational moulding equipment that the company introduced in the new business lines generated a loss of dollar_figure additional expenses as these lines are being liquidated and unrealizable inventory is written off in in addition the company will incur in order to effect a recovery_of its business the company has discontinued the new lines of business in the company’s continuing operations had a profit of dollar_figure of business without the losses from the new lines of business the company would have been profitable with its continuing operations however the company incurred significant losses due to the discontinued lines the plan is poorly funded on a current_liability basis however the company has shown its determination to fund the plan by making the required quarterly contributions due on date and date for the plan_year ending date hence the waiver of the minimum_funding_standard for the plan_year ending date has been granted subject_to the conditions stated above your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa profit sharing plan or any other retirement plans this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b we have sent a copy of this letter to the manager ep classification in ‘and to the manager ep compliance unit in if you require further assistance in this matter please contact sincerely yours yn pe donna m prestia manager employee_plans actuarial group
